         Case 2:20-cv-00965-JAM-CKD Document 26 Filed 07/02/20 Page 1 of 5


 1   BRIAN R. CHAVEZ-OCHOA, CA SBN: 190289
     KATHERINE DOMENICO, CA SBN: 258893
 2   CHAVEZ-OCHOA LAW OFFICES, INC.
     4 JEAN STREET, SUITE 4
 3   VALLEY SPRINGS, CALIFORNIA 95252
     TEL (209) 772-3013
 4   FAX (209) 772-3090
     Email: brianr@chavezochoalaw.com
 5
     JAMES M. HENDERSON, N.C. SBN: 49845
 6   JAMES M. HENDERSON LAW OFFICE
     3125 BURGAW HWY
 7   JACKSONVILLE, NORTH CAROLINA 28540
     TEL (910) 381-0317
 8   Email: JMHenderson58@gmail.com
     (Pro Hac Vice Application Pending)
 9
     Attorneys for Plaintiffs,
10   BEST SUPPLEMENT GUIDE, LLC;
     SEAN COVELL, an individual
11
                            UNITED STATES DISTRICT COURT
12
                           EASTERN DISTRICT OF CALIFORNIA
13
     BEST SUPPLEMENT GUIDE, LLC;                    CASE NO.: 2:20-cv-00965-JAM-CKD
14   SEAN COVELL, an individual,
                                                    STIPULATION AND ORDER GRANTING
15                                                  PLAINTIFFS’ REQUEST TO FILE THE
                 Plaintiff,
16        vs.                                       SECOND AMENDED VERIFIED
                                                    COMPLAINT AND GRANTING THE
17                                                  EXTENSION OF TIME FOR THE
     GAVIN NEWSOM, in his official                  DEFENDANTS TO RESPOND TO THE
     capacity as the Governor of                    SECOND AMENDED VERIFIED
18
     California; et al.,                            COMPLAINT [L.R. 144; USCS Fed
19                                                  Rules Civ Proc R 15]
                 Defendants.
20
21
22
23
          WHEREAS, a responsive pleading to Plaintiffs’ May 12, 2020,
24
     Complaint [Dkt. 1] was initially due on or before June 4, 2020;
25
          WHEREAS, pursuant to Local Rule 144(a), all Plaintiffs and
26
     Defendants in this action previously stipulated to a two-week
27
     extension to respond to the Complaint, until June 18, 2020 [Dkt.
28

                                                        CHAVEZ-OCHOA LAW OFFICES, INC.
     STIPULATION AND [PROPOSED] ORDER   -   1   -           4 JEAN STREET, SUITE 4
                                                       VALLEY SPRINGS, CALIFORNIA 95252
                                                                (209) 772-3013
            Case 2:20-cv-00965-JAM-CKD Document 26 Filed 07/02/20 Page 2 of 5


 1   20];
 2          WHEREAS, on June 3, 2020, before any Defendant had filed a
 3   responsive pleading, Plaintiffs filed a First Amended Complaint
 4   [Dkt. 22];
 5          WHEREAS, the Parties had met and conferred and agree that
 6   additional     time    to    evaluate          the    updated      State        guidance   was
 7   appropriate     –     including    whether            Plaintiffs         will    be   seeking
 8   further amendment of the pleadings;
 9          WHEREAS,     the     Parties    further          agreed      that    a     three-week
10   extension of the time to respond to the First Amended Complaint,
11   up to and including Thursday, July 9, 2020, provided sufficient
12   time     without      prejudicing          any       Party    or     providing        unfair
13   disadvantage related to the upcoming July 4, 2020 holiday;
14          WHEREAS, the Court approved the additional extension of
15   time and issued an order regarding same on June 11, 2020 [Dkt.
16   24];
17          WHEREAS,     the    Plaintiffs          wish    to    file    a     Second     Amended
18   Complaint necessitated by the developments in the case that took
19   place between the filing of the First Amended Complaint on June
20   3, 2020, and present.
21          WHEREAS, the Parties have met and conferred and agreed that
22   the Plaintiffs may file the Second Amended Complaint.
23          WHEREAS, the Parties have met and conferred and agreed that
24   the    Defendants’        responsive       pleadings         to    the    Second      Amended
25   Complaint, once filed, will be due three (3) weeks from the date
26   an order issues from the Court accepting the Second Amended
27   Complaint as filed.
28          WHEREAS, pursuant to Local Rule 144(a) and Federal Rules of

                                                             CHAVEZ-OCHOA LAW OFFICES, INC.
     STIPULATION AND [PROPOSED] ORDER       -   2   -            4 JEAN STREET, SUITE 4
                                                            VALLEY SPRINGS, CALIFORNIA 95252
                                                                     (209) 772-3013
         Case 2:20-cv-00965-JAM-CKD Document 26 Filed 07/02/20 Page 3 of 5


 1   Civil Procedure, Rule 15, and in an abundance of caution, the
 2   Parties are requesting Court approval of both stipulations; and
 3        WHEREAS, pursuant to Local Rule 137(b), the proposed order
 4   may be contained in the stipulation itself, and the Parties
 5   elect to do so here to minimize the duplication of documents or
 6   efforts and will provide a copy of the stipulation and proposed
 7   order in Word version for the Court’s convenience.
 8        NOW THEREFORE, THE PARTIES TO THIS ACTION STIPULATE THROUGH
 9   THEIR RESPECTIVE COUNSEL to the following:
10        1.     That counsel of record have the authority to enter
11   into this Stipulation on behalf of their respective clients.
12        2.     The Plaintiffs may file the Second Amended Complaint,
13   attached hereto as Exhibit A pursuant to Local Rule 137 (Federal
14   Rules of Civil Procedure, Rule 5).
15        3.     The   Defendants’      responsive      pleadings     to   the   Second
16   Amended Complaint shall be due three (3) weeks from the date an
17   / / /
18   / / /
19   / / /
20   / / /
21   / / /
22   / / /
23   / / /
24   / / /
25   / / /
26   / / /
27   / / /
28   / / /

                                                      CHAVEZ-OCHOA LAW OFFICES, INC.
     STIPULATION AND [PROPOSED] ORDER    -   3   -        4 JEAN STREET, SUITE 4
                                                     VALLEY SPRINGS, CALIFORNIA 95252
                                                              (209) 772-3013
         Case 2:20-cv-00965-JAM-CKD Document 26 Filed 07/02/20 Page 4 of 5


 1   order issues from the Court accepting the Second Amended
 2   Complaint as filed.
 3
          IT IS SO STIPULATED.
 4
     DATED:   July 1, 2020              MEYERS, NAVE, RIBACK, SILVER &
 5                                      WILSON
 6
                                            /s/ Deborah J. Fox (as authorized
 7                                      By: on 7/1/2020)
                                            Deborah J. Fox
 8                                          T. Steven Burke, Jr.
                                            Attorneys for Defendants
 9
                                            COUNTY OF SAN JOAQUIN; SUPERVISOR
10                                          MILLER; SUPERVISOR PATTI;
                                            SUPERVISOR VILLAPUDUA; SUPERVISOR
11                                          WINN; SUPERVISOR ELLIOTT;
                                            DIRECTOR CUNNINGHAM; DR. PARK;
12
                                            SHERIFF WITHROW; CITY OF LODI;
13                                          MAYOR KUEHNE; MAYOR PRO TEM
                                            NAKANISHI; COUNCILMEMBER
14                                          CHANDLER; COUNCILMEMBER MOUNCE;
                                            AND LODI POLICE CHIEF BRUCIA
15
16   DATED:   July 1, 2020              CALIFORNIA DEPARTMENT OF JUSTICE

17                                          /s/ John W. Killeen (as
                                        By: authorized on 7/1/2020)
18
                                            JOHN W. KILLEEN
19                                          Attorneys for Defendants
                                            GOVERNOR GAVIN NEWSOM, XAVIER
20                                          BECERRA AND SONIA ANGELL (AG)
21
     DATED:   July 1, 2020              CHAVEZ-OCHOA LAW OFFICES, INC.
22
23
                                        By: /s/ Brian R. Chavez-Ochoa
24                                          BRIAN R. CHAVEZ-OCHOA
                                            KATHERINE DOMENICO
25                                          Attorneys for Plaintiffs
26                                          BEST SUPPLEMENT GUIDE, LLC; AND
                                            SEAN COVELL
27
28

                                                     CHAVEZ-OCHOA LAW OFFICES, INC.
     STIPULATION AND [PROPOSED] ORDER   -   4   -        4 JEAN STREET, SUITE 4
                                                    VALLEY SPRINGS, CALIFORNIA 95252
                                                             (209) 772-3013
         Case 2:20-cv-00965-JAM-CKD Document 26 Filed 07/02/20 Page 5 of 5


 1
                                            ORDER
 2
          The Court, having reviewed the Parties’ stipulation
 3
     regarding the filing of the Second Amended Complaint and
 4
     extending the deadline for the Defendants to respond to
 5
     Plaintiffs’ Second Amended Complaint in this matter and good
 6
     cause appearing therefore,
 7
          IT IS HEREBY ORDERED as follows:
 8
          1. The Plaintiffs may file a Second Amended Complaint.
 9
          2. The Defendants’ responsive pleadings to the Second
10
             Amended Complaint, once filed, shall be due three (3)
11
             weeks from the date an order issues from the Court
12
             accepting the Second Amended Complaint as filed.
13
          IT IS SO ORDERED.
14
     DATE:   July 1, 2020
15                                          /s/ John A. Mendez____    ________
                                            United States District Court Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     CHAVEZ-OCHOA LAW OFFICES, INC.
     STIPULATION AND [PROPOSED] ORDER   -   5   -        4 JEAN STREET, SUITE 4
                                                    VALLEY SPRINGS, CALIFORNIA 95252
                                                             (209) 772-3013
